Citation Nr: 0836523	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran retired in June 1979 with over 22 years of active 
service.  He died in June 2002 at the age of 67 years.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

In November 2007, the Board remanded the claim to the Appeals 
Management Center (AMC) in Washington, D.C. for further 
development.  Following completion of the requested actions, 
as well as a continued denial of the issue on appeal, the AMC 
returned the case to the Board for further appellate review.  


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
on June [redacted], 2002, at the age of 67 years as a result of 
cardiac arrest.  No other condition contributing to his 
demise was listed on the certificate of death.  

2.  Prior to his death, the veteran was treated for 
hypertension, coronary artery disease, and a myocardial 
infarction.  

3.  At the time of the veteran's death, service connection 
had been established for the following 
disabilities:  malunion of the right femur with fracture (30 
percent), residuals of an injury to the right ankle with 
limitation of motion (10 percent), residuals of an injury to 
the right knee with chondromalacia (10 percent), and left 
retina detachment (10 percent), all from June 1979.

4.  By the August 2003 rating action, the RO granted service 
connection for a back condition due to the service-connected 
malunion of the right leg, on the basis of accrued benefits 
and assigned a 10 percent rating from April 2001.

5.  The veteran's diagnosed-cardiovascular disorders (to 
include hypertension, coronary artery disease, and a 
myocardial infarction) all had their onset long after service 
and are unrelated to his military service or any incident 
therein.  

6.  The veteran's service-connected disabilities did not 
cause his death or contribute materially or substantially to 
the cause of his death.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred or aggravated 
in service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2008).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2008).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, service connection for certain diseases, such as 
a cardiovascular-renal disease, may be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2008).  

In the present case, the certificate of death indicates that 
the veteran died on June [redacted], 2002, at the age of 67 years as 
a result of cardiac arrest.  No other condition contributing 
to his demise was listed on the certificate of death.  
However, medical records dated prior to his death reflect 
treatment for the following cardiovascular 
disorders:  hypertension, coronary artery disease, and a 
myocardial infarction.  

At the time of the veteran's death, service connection had 
been established for the following disabilities:  malunion of 
the right femur with fracture (30 percent), residuals of an 
injury to the right ankle with limitation of motion (10 
percent), residuals of an injury to the right knee with 
chondromalacia (10 percent), and left retina detachment (10 
percent), all from June 1979.  By the August 2003 rating 
action, the RO granted service connection for a back 
condition due to the service-connected malunion of the right 
leg, on the basis of accrued benefits rated at 10 percent 
from April 2001.

First, the Board will consider the question of whether the 
condition which caused the veteran's death (which was 
identified on the certificate of death as cardiac arrest and 
which was described on recent medical records as 
hypertension, coronary artery disease, and a myocardial 
infarction) was incurred in or aggravated by his military 
service.  

Service treatment records are negative for complaints, 
findings, or diagnoses of a cardiovascular disorder.  At the 
December 1978 retirement examination, the veteran was found 
to have an elevated cholesterol level of 292.  However, he 
denied ever having experienced heart trouble or high or low 
blood pressure, a physical examination demonstrated a blood 
pressure reading of 118/80 and a normal heart, and an 
electrocardiogram was within normal limits.  Further, chest 
X-rays taken in March 1979 showed a heart and an aorta which 
were within normal limits.  A Physical Evaluation Board 
examination conducted in April 1979 reflected a blood 
pressure reading of 110/70 and a normal heart.  

Further, post-service medical records do not reflect the 
presence of a cardiovascular disorder, to include 
hypertension, coronary artery disease, or a myocardial 
infarction, until many years after the veteran's retirement 
from active military duty.  Service personnel records 
indicate that the veteran retired from active service in June 
1979.  

At a VA outpatient treatment session conducted in December 
1989, the veteran was assessed to be a high cardiac risk 
patient due to his elevated cholesterol levels and blood 
pressure readings, smoking, alcohol consumption, mild 
obesity, and sedentary lifestyle.  The veteran, who had a 
blood pressure reading of 142/84 at that time, was instructed 
to stop smoking, decrease his alcohol consumption, and lose 
weight.  In particular, the treating medical professional 
discussed his diet with him at length and recommended a 
graded walking program.  

A VA general medical examination conducted in December 1991 
included no complaints or findings of a cardiovascular 
disorder.  Thereafter, at VA outpatient treatment sessions 
conducted in June 1992, the veteran was found to have a 
moderately elevated cholesterol level (e.g., a total 
cholesterol level of 249) and borderline high blood pressure 
(with a blood pressure reading of 160/86).  Diet and exercise 
were recommended.  

In April 1996, the veteran-who admitted to dieting only 
occasionally and to exercising irregularly-was noted to have 
elevated cholesterol levels, hypertension, and 
atherosclerotic coronary artery disease.  Additional records 
indicate that he was treated for unstable angina in April 
1994, underwent an angioplasty sometime between 1993 and 
April 1995, and sustained a myocardial infarction in February 
1998 (after which he then underwent a left heart 
catheterization, a left and right coronary arteriography, a 
left ventricular angiography, and percutaneous transluminal 
coronary angioplasty with stenting).  

The Board acknowledges that an elevated cholesterol reading 
was shown at the December 1978 retirement examination.  
Significantly, however, the veteran's heart was found to be 
normal at that time-and throughout the remainder of his 
active duty.  In fact, risk factors for a cardiovascular 
disorder (to include elevated cholesterol levels-as well as 
elevated blood pressure readings, smoking, alcohol 
consumption, mild obesity, and sedentary lifestyle) were not 
confirmed until more than 10 years after his retirement from 
service.  

Further, diagnoses of cardiovascular disorders (including 
hypertension and arteriosclerotic coronary artery disease) 
were not noted until several years thereafter-and, 
specifically, not until the mid-1990s.  In addition, the 
veteran sustained his myocardial infarction in February 1998, 
almost 20 years after his separation from service.  

Clearly, many years passed without any documentation of 
complaints or findings of a cardiovascular disorder.  
Evidence of a prolonged period without medical complaint can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there 
is no evidence of record which relates the cause of the 
veteran's death-e.g., his hypertension, coronary artery 
disease, and a myocardial infarction-to his active military 
duty.  Consequently, the Board must conclude that the factors 
which caused the veteran's demise (hypertension, coronary 
artery disease, and a myocardial infarction) are not related 
to his service.  

Next, the Board will consider whether the veteran's already 
service-connected right femur, right knee, right ankle, back, 
and left retinal disabilities caused, or contributed 
substantially or materially to cause, his death.  Indeed, 
throughout the current appeal, the appellant has contended 
that he was unable to exercise as a result of these disorders 
and that this inactivity resulted in unhealthy weight gain 
which in turn led to the heart problems that caused his 
death.  In a June 2005 statement, his daughter asserted that 
various military doctors have told her that his elevated 
cholesterol levels, weight gain, sedentary lifestyle-due to 
his disabilities-"would have [had] a direct negative impact 
on his cardiovascular system."  

In a July 2002 letter, a private physician who had treated 
the veteran for his orthopedic disabilities from January 2002 
until his death in June 2002 explained that the pain 
associated with the veteran's back and right lower extremity 
disabilities "forced him into in-activity."  This doctor 
further noted that "[t]he inability to exercise and perform 
normal work activities allowed his weight gain, resulting in 
hypertension and cardiovascular disease."  The physician 
stated that "[t]he causal relationship is quite obvious" 
and that, "[i]n fact, . . . [the veteran's] heart attack was 
a direct complication of his disability."  

On the other hand, following a review of the claims folder in 
March 2008, a VA physician concluded that the veteran's 
service-connected disabilities did not cause or contribute to 
the development of the cardiovascular disorders (to include 
coronary artery disease, myocardial infarction, unstable 
angina, and hypertension) that led to his death.  

In addressing the appellant's contentions that the veteran's 
service-connected orthopedic disabilities resulted in an 
inability to exercise which, in turn, caused the veteran to 
gain weight and subsequently develop the cardiac factors that 
led to his death, the VA doctor explained that the 
service-connected disorders would not have prevented the 
veteran from "engag[ing] . . . in . . . [certain] type[s] of 
exercise to maintain optimal fitness" such as aquatic 
exercise.  In any event, even if exercise were not an option, 
the doctor believed that close attention to diet would have 
been imperative.  

In reviewing the evidence of record in the present case, the 
physician noted that the veteran's weight had risen 
appreciably even prior to the in-service automobile accident.  
The physician stated that, in general, "weight gain is not 
due to inactivity but rather to the ingestion of calories 
beyond that necessary to maintain optimal weight."  In the 
present case, the physician believed that the veteran's 
"[i]ngestion of foodstuffs would have been under voluntary 
control" and that his service-connected disabilities "did 
not cause him to ingest calories in excess of that required 
to maintain optimal health."  

In weighing this evidence, the Board notes that the private 
physician provided no rationale for his opinion associating 
the veteran's service-connected disabilities with his 
subsequent development of cardiovascular disorders.  Further, 
the physician did not state that, in conjunction with 
rendering this medical opinion, he had had the opportunity to 
review the veteran's claims folder.  In Elkins v. Brown, 
5 Vet. App. 474, 478 (1993), the United States Court of 
Appeals for Veterans Claims (Court) rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him or 
her to form an opinion on service connection on an 
independent basis.  

In contrast, the March 2008 VA physician had the opportunity 
to review the claims folder in conjunction with his opinion 
and provided pertinent findings and rationale for the 
conclusions that he reached.  There is no indication that 
this VA doctor was not fully aware of the veteran's past 
medical history or that he misstated any relevant fact 
(including the veteran's weight history).  Therefore, the 
Board finds the VA examiner's opinion to be of greater 
probative value than the conclusion provided by the private 
physician.  For these reasons, the Board finds that the 
record does not support a finding that the veteran's 
service-connected disabilities were related to his ultimate 
demise.  

The Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The appellant and her daughter are competent to testify as to 
any observations they made about the veteran or even 
statements that the veteran may have told them.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As lay people, 
however, they are not competent to offer opinions on a 
medical diagnosis or causation, including the cause of the 
veteran's death or the etiology of his diagnosed 
hypertension, coronary artery disease, and myocardial 
infarction.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-regarding the etiology of the 
veteran's diagnosed hypertension, coronary artery disease, 
and myocardial infarction-has been provided by the VA 
physician who reviewed the veteran's claims folder and 
rendered a pertinent opinion in March 2008.  Therefore, the 
Board is unable to grant the benefit sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for dependency and indemnity (DIC) 
benefits, § 5103(a) notice must include:  (1)  a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2)  an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (3)  an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 
§ 5103(a)-compliant notice.  

Here, the VCAA duty to notify was essentially satisfied by 
way of a letter sent to the appellant in August 2002 that 
addressed most of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
her of what evidence was required to substantiate the claim 
and of her and VA's respective duties for obtaining evidence.  
Further, she was provided with an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition and based on a 
condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.

The Board acknowledges that the August 2002 letter did not 
include notification of the conditions for which the veteran 
was service connected at the time of his death.  
Significantly, however, the appellant has exhibited a clear 
understanding of the veteran's service-connected 
disabilities.  Throughout the current appeal, she has 
consistently argued that the veteran's service-connected 
disabilities rendered him unable to exercise, which in turn 
caused him to gain weight and then develop the heart problems 
which led to his death.  

In a July 2004 statement, the appellant specifically noted 
that, at the time of the veteran's death, he had a combined 
60 percent rating as a result of his service-connected back, 
leg, knee, and ankle disorders.  As this notice defect (e.g., 
notification of the conditions for which the veteran was 
service connected at the time of his death) was cured by her 
demonstrated actual knowledge of those disabilities, the 
Board finds that such VCAA notice error does not affect the 
essential fairness of this adjudication.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in a December 2007 
letter, the RO provided the appellant with notice of what 
type of information and evidence was needed to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board.  Such notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting him, or her, in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claimant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2)  evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3)  an indication that the 
disability or symptoms may be associated with service; and 
(4)  whether there otherwise is sufficient competent medical 
evidence  of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished and that appellate review may, therefore, 
proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

First, VA has obtained pertinent post-service VA treatment 
referenced by the appellant.  In addition, the appellant has 
submitted copies of records of relevant private medical 
treatment that the veteran received.  Also, in March 2008, VA 
obtained a medical opinion from a VA physician.  

Consequently, the Board finds that the available records and 
medical evidence have been obtained and are sufficient to 
make an adequate determination as to the cause of death claim 
adjudicated in this decision.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of this cause of death claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


